 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JON HUMES,                                       No. 2:17-cv-1870 MCE AC P
12                      Plaintiff,
13           v.                                        ORDER
14    SACRAMENTO COUNTY JAIL, et al.,
15                      Defendants.
16

17          Defendant Maberry has waived service and answered the First Amended Complaint. See

18   ECF Nos. 57-8. This action now proceeds against defendants Maberry, Allgeier, Kraatz and

19   Robinson. The Discovery and Scheduling Order filed September 26, 2018, addressed to the latter

20   three defendants, shall also apply to defendant Maberry. Accordingly, IT IS HEREBY

21   ORDERED that:

22          1. The Discovery and Scheduling Order filed September 26, 2018, and dates set forth

23   therein, see ECF No. 55, shall apply to all four defendants, including Maberry.

24          2. The Clerk of Court is directed to send to defendant Maberry, together with a copy of

25   this order, a copy of the Discovery and Scheduling Order filed September 26, 2018, ECF No. 55.

26   DATED: October 10, 2018

27

28
